F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                                    PUBLISH
                                                                      JUL 29 2004
                  UNITED STATES COURT OF APPEALS
                                                                   PATRICK FISHER
                                                                          Clerk
                               TENTH CIRCUIT



 JOHNNY J. HOWARD,

             Plaintiff-Appellant,

 v.                                                  No. 03-7094

 JO ANNE B. BARNHART,
 Commissioner, Social Security
 Administration,

             Defendant-Appellee.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF OKLAHOMA
                     (D.C. No. 02-CV-130-S)


Submitted on the briefs:

Steve A. Troutman of Troutman & Troutman, P.C., Tulsa, Oklahoma, for
Plaintiff-Appellant.

Sheldon J. Sperling, United States Attorney, Cheryl Triplett, Assistant United
States Attorney, Tina M. Waddell, Regional Chief Counsel, Region VI, Michael
McGaughran, Deputy Regional Chief Counsel, Region VI, and Michelle M.
Montemayor, Assistant Regional Counsel, Social Security Administration, Office
of the General Counsel, Region VI, Dallas, Texas, for Defendant-Appellee.


Before KELLY , Circuit Judge, BRORBY , Senior Circuit Judge, and    BRISCOE ,
Circuit Judge.
KELLY , Circuit Judge.



       Johnny J. Howard appeals the denial of her 2000 application for

supplemental security income benefits under Title XVI of the Social Security Act,

wherein she claimed disability as a result of a heart condition, blood clots, and a

bad knee.   1
                Social Security regulations implement a five-step sequential process to

evaluate a disability claim.    See Williams v. Bowen , 844 F.2d 748, 750-52

(10th Cir. 1988) (detailing steps). After claimant’s application was denied

administratively and upon reconsideration, a hearing was held before an

administrative law judge (ALJ). The ALJ determined at step five that, despite

several impairments, claimant retained the residual functional capacity (RFC) to

perform a full or wide range of jobs at the light exertional level. The ALJ used

the Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpt. P., App. 2,

(“grids”) to conclude that claimant, an individual with a limited education and

closely approaching advanced age, was not disabled within the meaning of the

Social Security Act. The Appeals Council denied review.




1
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.

                                            -2-
         Claimant brought suit in federal court and the district court affirmed the

agency’s denial of benefits. This appeal followed. We have jurisdiction pursuant

to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). Our review, however, is limited to

evaluating whether the factual findings are supported by substantial evidence in

the record as a whole and whether the correct legal standards were applied.        See

Goatcher v. United States Dep’t of Health        & Human Servs., 52 F.3d 288, 289

(10th Cir. 1995). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”       Richardson v. Perales ,

402 U.S. 389, 401 (1971) (quotation omitted). In determining whether substantial

evidence exists to support the ALJ’s decision, we will not reweigh the evidence.

Castellano v. Sec’y of Health & Human Servs.,        26 F.3d 1027, 1028 (10th Cir.

1994).

                                            I.

         Claimant raises four arguments on appeal. First, she challenges the ALJ’s

RFC assessment as conclusory and lacking the support of substantial evidence in

the record. We agree that the lack of analysis accompanying the ALJ’s RFC

determination is troubling; we have urged ALJs to include reasoning in their

decisions to make appellate review not only possible but meaningful.          See Barnett

v. Apfel , 231 F.3d 687, 689 (10th Cir. 2000). However, our careful review of the

record on appeal in light of the deferential appellate standard leads us to conclude


                                            -3-
that substantial evidence in the record supports the ALJ’s RFC determination in

this particular case.

       Claimant cites to Clifton v. Chater , 79 F.3d 1007, 1009-10 (10th Cir. 1996),

arguing that the ALJ must, as a matter of law, discuss the evidence and give

reasons for his decision. We reject this broad argument because we conclude that

Clifton is distinguishable. First, the step three decision described in     Clifton is far

more cursory than the RFC determination here; in this case, the ALJ discussed all

of the relevant medical evidence in some detail. Second, and perhaps more

importantly, in this case none of the record medical evidence conflicts with the

ALJ’s conclusion that claimant can perform light work. When the ALJ does not

need to reject or weigh evidence unfavorably in order to determine a claimant’s

RFC, the need for express analysis is weakened. The remaining cases claimant

cites are similarly unpersuasive.

       Claimant also contends that substantial evidence in the record is lacking to

support the ALJ’s RFC determination. She takes issue with a comment in the

ALJ’s decision that the medical evidence does not support the         claimant ’s

testimony that she had a heart attack in 1995 or 1996. But        claimant does not

identify how the ALJ’s comment affected his RFC determination or his ultimate

conclusion of nondisability. Indeed, in his listing of claimant’s impairments, the

ALJ included “possible prior myocardial infarction” and he also acknowledged


                                             -4-
the episodes of chest pain to which    claimant testified at the hearing.     Aplt. App.,

Vol. II at 13. Claimant   does not argue that other symptoms or functional

limitations are caused by her heart condition, and has not challenged the ALJ’s

determination that her episodes of chest pain are controlled with medication.

       Claimant contends that evidence of a 1999 injury to her left knee

contradicts the ALJ’s statement that she had no marked arthritic pain, joint

deformity, or musculoskeletal impairment. She argues that the record

demonstrates she has suffered from pain and limitation of her range of motion as

a result of this injury. But there is no medical evidence regarding         claimant ’s knee

injury which contradicts the ALJ’s conclusion that she retains the capacity to

perform light work. Claimant sought treatment one month after the reported

injury, at which time her knee was treated conservatively with pain medication,

instructions for home physical therapy, and a brace. A more recent report from a

consultative, examining physician noted “no pain with doing range of motion”

and that claimant’s gait was “of normal speed, stability, and safety.”         Id. at 123.

Claimant’s testimony at the hearing about her daily activities and limitations does

not suggest that she cannot perform light work. Substantial evidence supports the

ALJ’s RFC determination.     2




2
      Claimant also contends that the ALJ’s stated conclusion that she could
perform skilled work “makes no sense at all.” Aplt. Br. at 19. We agree. Given
                                                                     (continued...)

                                            -5-
                                          II.

      In her second issue, claimant asserts that the ALJ failed to properly

consider her obesity, either as a disabling condition or as a factor which

exacerbated her other conditions. But the ALJ did discuss possible ramifications

of her obesity when he addressed the lack of marked arthritic pain, joint

deformity, or musculoskeletal impairment. Claimant does not discuss or cite to

medical evidence about other areas which were impacted by her obesity. Further,

the consultative examination and resulting report, which took into account

claimant ’s obesity, supports the ALJ’s RFC determination. Finally, her testimony

about her daily activities does not contradict the ALJ’s conclusion that she can

perform light work.

      Claimant also argues that the ALJ’s characterization of her obesity as

“mild” is not supported by the record. But she identifies no factual or legal errors

compelled by the ALJ’s use of the word “mild” to describe her obesity. We

conclude that the factual record does not support claimant’s position that her




2
 (...continued)
claimant’s lack of work history, there is no evidence that    claimant possesses work
skills, transferable or otherwise. However, as     claimant tacitly acknowledges,
because the ALJ concluded that she could perform a full or wide range of jobs in
the light work category, the presence or absence of skills is not a determinative
issue. Cf. 20 C.F.R. § 416.968(d)(4) (discussing transferability of skills
requirement for individuals of advanced age).

                                         -6-
obesity, either alone or in combination with other conditions, precludes her from

performing light work.

                                             III.

      Claimant next argues that the ALJ’s reliance on the grids was error. She

asserts that there is no affirmative evidence that she can perform the demands of

light work, and contends that the ALJ relied on an absence of evidence to reach

his decision. We disagree with      claimant ’s implicit argument that the agency, not

the claimant, has the burden to provide evidence of         claimant ’s functional

limitations. As a recent Social Security final rule makes clear, the agency’s

burden at step five does not include the burden to provide medical evidence in

support of an RFC assessment, unless the ALJ’s duty to further develop the record

is triggered. 68 F.R. 51153, 51155 (2003);          cf. Hawkins v. Chater , 113 F.3d 1162

(10th Cir. 1997) (discussing development of the record). Because, as noted

above, we conclude that medical evidence in the record in this case supports the

ALJ’s RFC determination, the ALJ did not err by relying on the grids to reach his

ultimate conclusion that   claimant was not disabled.

                                             IV.

      Claimant’s last argument is that the ALJ failed to properly develop the

record. She asserts that the records relating to her heart attack should have been

obtained. But, as we noted above,      claimant does not allege–and the medical


                                             -7-
evidence does not suggest–functional limitations flowing from the heart attack

other than those already acknowledged by the ALJ. Claimant also argues that the

ALJ should have ordered a consultative examination in light of her knee condition

and her obesity. In Hawkins , we said that “the starting place must be the presence

of some objective medical evidence in the record suggesting that existence of a

condition which could have a material impact on the disability decision       requiring

further investigation .” 113 F.3d at 1167 (emphasis added). Nothing in        claimant ’s

arguments on appeal or the medical record as a whole suggests that        claimant ’s

knee injury or obesity required further investigation before an ALJ could

determine what functional limitations, if any, existed as a result of these

conditions.

      Claimant argues that the report from the consultative examining physician

is inadequate to establish that she can perform the specific functional

requirements of light work. But the ALJ, not a physician, is charged with

determining a claimant ’s RFC from the medical record.       See, e.g., 20 C.F.R.

§ 416.927(e)(2); SSR 96-5p, 1996 WL 374183, at *5. We also reject          claimant ’s

implicit argument that there must be specific, affirmative, medical evidence on

the record as to each requirement of an exertional work level before an ALJ can

determine RFC within that category.




                                           -8-
      Finally, claimant contends that the passage of time between the consultative

examination on the record and the hearing demonstrates the need for another

consultative examination. However, the only condition that      claimant alleged had

worsened over time was her periodic chest pain. The ALJ acknowledged this

condition, but concluded, based on    claimant ’s testimony at the hearing, that it was

controlled with medication.

      Despite the lack of analysis leadin   g up to the ALJ’s RFC determination,

we affirm the agency’s denial of benefits in this case because we conclude that

substantial evidence supports the ALJ’s decision and the correct legal standards

were applied. See Goatcher, 52 F.3d at 289. Accordingly, the judgment of the

district court is AFFIRMED.




                                            -9-